Order entered December 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01053-CV

          IN THE BEST INTEREST AND PROTECTION OF K.G.

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                      Trial Court Cause No. M-11992

                                     ORDER

      The clerk’s record in this priority appeal from the county court’s involuntary

commitment order is overdue.       A past-due notice dated December 2, 2020

mistakenly directed the record be filed within thirty days instead of ten days.

Accordingly, we RESCIND the notice and ORDER Hunt County Clerk Jennifer

Lindenzweig to file the clerk’s record no later than December 14, 2020.       As it

appears appellant is indigent, the record shall be filed without payment of costs.

See TEX. R. CIV. P. 145(a).
      Appellant’s opening brief shall be filed within fifteen (15) days after the

clerk’s record is filed. Appellee’s responsive brief shall be filed within fifteen

(15) days of the filing of appellant’s brief.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Lindenzweig and the parties.

                                                /s/   LANA MYERS
                                                      JUSTICE